


Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 TO THE

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

ARES HOLDINGS L.P.

 

This AMENDMENT NO. 1, dated as of January 1, 2015 (this “Amendment”), to the
Limited Partnership Agreement of Ares Holdings L.P. (the “Partnership”), dated
as of May 1, 2014 (the “Agreement”), is made by its sole general partner, Ares
Holdings Inc. (the “General Partner”).  Capitalized terms used but not defined
herein have the meanings ascribed to them in the Agreement.

 

WHEREAS, Section 11.6 of the Agreement provides that the General Partner may
amend the Agreement without the consent of the Limited Partners in accordance
with the provisions thereof; and

 

WHEREAS, in accordance with the provisions of Section 11.6 of the Agreement, the
General Partner has deemed it advisable to amend the Agreement.

 

NOW, THEREFORE, the General Partner does hereby amend the Agreement as follows:

 

AMENDMENT

 

1.1          Amendments.

 

(a)           Section 1.1 of the Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

 

“Ares Owners Mirror Units” means Class Mirror Units (as defined in the Ares
Owners LP Agreement).

 

“Ares Owners LP Agreement” means the limited partnership agreement of Ares
Owners LP.

 

(b)           The following definition in Section 1.1 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“Corresponding Rate” means the number of Class A Units that would be forfeited
or cancelled upon the forfeiture or cancellation of Ares Owners Mirror Units or
Common Units pursuant to any agreements governing such Ares Owners Mirror Units
or Common Units, as applicable. As of the Effective Date, the

 

--------------------------------------------------------------------------------


 

Corresponding Rate shall be 1 for 1. The Corresponding Rate shall be adjusted
accordingly by the General Partner in its sole discretion upon: (a) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Units that is not accompanied by an identical subdivision or combination
of the Ares Owners Mirror Units, as applicable, or Common Units, as applicable;
or (b) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Ares Owners Mirror Units, as applicable, or Common Units, as applicable, that is
not accompanied by an identical subdivision or combination of the Class A Units.

 

(c)           Section 8.2(b) of the Agreement is hereby amended and restated in
its entirety as follows:

 

If any Ares Owners Mirror Units are forfeited or cancelled for no consideration,
a number of Class A Units held by Ares Owners LP equal to the product of the
number of Ares Owners Mirror Units, as applicable, so forfeited or cancelled
multiplied by the Corresponding Rate shall be automatically forfeited or
cancelled, as the case may be.

 

(d)           Section 8.2(c) of the Agreement is hereby amended and restated in
its entirety as follows:

 

If any Common Units owned by Ares Owners LP or a Service Provider (or a Person
who is a Permitted Transferee of a Service Provider) are forfeited or cancelled
for no consideration, a number of Class A Units held by the Issuer (or if the
Issuer does not hold any Class A Units, by the General Partner) equal to the
product of the number of Common Units so forfeited or cancelled multiplied by
the Corresponding Rate shall be automatically forfeited or cancelled, as the
case may be.

 

1.2          Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties under the
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  This Amendment shall apply and be effective
only with respect to the provisions of the Agreement specifically referred to
herein.  After the date hereof, any reference to the Agreement shall mean the
Agreement, as modified hereby.

 

1.3          Miscellaneous.  The provisions of Article XI of the Agreement shall
apply to this Amendment mutatis mutandis.

 

 [Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has caused this Amendment to be executed
by its respective officer thereunto duly authorized, as of the date first above
written.

 

 

 

ARES HOLDINGS INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Partnership Agreement]

 

--------------------------------------------------------------------------------
